Citation Nr: 0324296	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
shoulder injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
bilateral knee injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
April 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
residuals of an injury to the back, left shoulder and both 
knees.  

The veteran's claim for service connection for residuals of 
injuries due to an automobile accident (including injury to 
the back, left shoulder and both knees) was initially denied 
by the RO in a March 1998 rating decision; and in a January 
2000 rating decision, the RO found that new and material 
evidence had not been submitted to reopen the claim.  
Although the RO appears to have reopened and readjudicated 
the claims in the September 2001 rating decision, the new and 
material evidence requirement is a legal issue which the 
Board has a duty to address, regardless of the RO's actions.  
Hence, the issues have been characterized on the initial page 
of this decision accordingly.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

The matters of de novo adjudication of the issues of 
entitlement to service connection for residuals of injury to 
the low back, left shoulder and both knees, will be addressed 
in the Remand portion of this decision.  




FINDINGS OF FACT

1.  By an unappealed decision entered in January 2000, the RO 
found that new and material evidence had not been submitted 
to reopen the veteran's claims for service connection for 
residuals of an injury to the low back, left shoulder and 
both knees.  

2.  Additional evidence received since the January 2000 RO 
decision, considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
to fairly decide the merits of the claims for service 
connection for residuals of an injury to the low back, left 
shoulder and both knees.  


CONCLUSIONS OF LAW

1.  The January 2000 rating decision that found that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for residuals of 
injury to the low back, left shoulder and both knees, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2002).  

2.  The additional evidence received subsequent to the 
January 2000 rating decision is new and material, and the 
claim for service connection for residuals of a back injury, 
is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  

3.  The additional evidence received subsequent to the 
January 2000 rating decision is new and material, and the 
claim for service connection for residuals of a left shoulder 
injury, is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  

4.  The additional evidence received subsequent to the 
January 2000 rating decision is new and material, and the 
claim for service connection for residuals of a bilateral 
knee injury, is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Service connection for residuals of injuries due to an 
automobile accident (including injury to the back, left 
shoulder and both knees) was denied by the RO in a March 1998 
rating decision.  The veteran continued to submit additional 
evidence and pursue his claim, and the determination was 
confirmed and continued by the RO in rating decisions issued 
in October 1998 and November 1998.  The evidence of record at 
the time of the November 1998 rating decision included a 
finding that the veteran's service medical records were 
unavailable because they were reported to be destroyed in the 
fire at the National Personnel Records Center (NPRC) in 1973.  
A report from the Department of the Army indicated that the 
veteran's name did not appear in the morning reports for his 
unit and SGO reports were negative.  Statements from the 
veteran's fellow servicemen asserted that they recalled that 
the veteran was in an automobile accident in March 1959.  He 
was thrown from the vehicle and was taken to a hospital.  In 
a May 1998 statement, L.W., D.O. (Dr. W.), related that she 
had treated the veteran for complaints of pain in his low 
back, left shoulder, and knees.  The veteran had provided her 
with a history of the automobile accident in service.  She 
opined that the veteran's pain and limitation of mobility in 
his back and shoulder should earn him a 50 percent rating, 
with another 10 percent for his left shoulder and each knee.  

The RO concluded that there was no competent, medical 
evidence showing what injuries the veteran sustained in the 
alleged car accident; and no competent, medical evidence 
showing that the veteran's currently diagnosed disabilities 
of the back, left shoulder and knees were related to the 
injuries he reported in service.  The veteran was informed of 
the RO's determinations, but he did not appeal any of them.  
As such, the November 1998 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In October 1999, the veteran sought to reopen the claim.  In 
a January 2000 rating decision, the RO concluded that new and 
material evidence had not been submitted to reopen the claim.  
The additional evidence submitted included copies of morning 
reports from the NPRC which confirmed that the veteran was 
hospitalized in March 1959.  However, the RO found that these 
reports did not specify the injuries sustained or the 
treatment provided.  Furthermore, there was still no 
competent, medical evidence showing that the veteran's 
currently diagnosed disabilities of the back, left shoulder 
and knees were related to the alleged injuries he sustained 
in service and continuity of symptomatology had not been 
demonstrated.  Hence, the claim could not be reopened.  The 
veteran was informed of the RO's January 2000 decision by 
letter dated January 19, 2000.  He filed a notice of 
disagreement that was received by the RO on March 15, 2001.  
However, his notice of disagreement was not considered to be 
timely because it was not received within one year from the 
date the decision was mailed to him.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302.  As such, the January 2000 
determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

The veteran's March 2001 notice of disagreement was accepted 
as an application to reopen the claim.  The additional 
evidence submitted included a private medical statement dated 
in March 1999 from R.E.E., M.D. (Dr. E.).  Dr. E. concluded 
that the veteran had degenerative arthritis in his spine, 
left shoulder and left knee area that "originated with his 
injury" in service.  The veteran also submitted a March 1999 
statement from his spouse who recalled that the veteran was 
involved in an automobile accident in March 1959 just prior 
to his discharge from service.  She related that he injured 
his back, legs and shoulder.  The veteran and a fellow 
serviceman presented testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in April 
2003.  The veteran testified that he was involved in a motor 
vehicle accident shortly before his discharge from service.  
He testified he was hospitalized for injuries sustained in 
the accident for approximately 13 days.  The fellow 
serviceman testified that he was driving the car that was 
involved in the car accident and the veteran was a passenger 
in his vehicle.  

Although some of the evidence is duplicative in nature, the 
Board finds that the additional evidence, when considered in 
conjunction with the record as a whole, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim, particularly in light of the fact that 
the veteran's service medical records have been reported to 
be destroyed by the fire at the NPRC.  In particular, the 
veteran and his fellow serviceman provided sworn testimony 
related to the alleged accident, and morning reports confirm 
that the veteran was indeed hospitalized at the time he 
reported.  The veteran's spouse recalled the injuries he 
sustained as a result of the accident.  Furthermore, and most 
importantly, the medical statement from Dr. E. suggests that 
the veteran's currently diagnosed back, left shoulder and 
knee disabilities may be related to the injuries he sustained 
in service.  Accordingly, new and material evidence has been 
submitted and the claims for service connection for residuals 
of a back injury, a left shoulder injury, and a bilateral 
knee injury are reopened.  See 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  To this extent, the appeal 
is granted.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted before the veteran filed his claim to 
reopen.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The Board's decision above to reopen the veteran's claims 
constitutes a partial grant of benefits sought by the veteran 
on appeal.  Hence, the Board finds that a full and detailed 
analysis of VA's compliance with these new requirements is 
not needed with regard to the limited issue of whether new 
and material evidence has been submitted to reopen his claim, 
as the veteran could derive no potential benefit from any 
additional development or notice.  Nevertheless, as discussed 
more fully below, the new law and VA's implementing 
regulations must be addressed by the RO before the Board may 
continue with appellate consideration of the issue of de novo 
adjudication of the claims for service connection for 
residuals of a back injury, a left shoulder injury, and a 
bilateral knee injury.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for residuals of a back injury is 
reopened, and the appeal is granted to this extent.  

New and material evidence has been submitted, the claim for 
service connection for residuals of a left shoulder injury is 
reopened, and the appeal is granted to this extent.  

New and material evidence has been submitted, the claim for 
service connection for residuals of a bilateral knee injury 
is reopened, and the appeal is granted to this extent.  

REMAND

Following a review of the veteran's claims file, the Board 
finds that de novo adjudication of the issues of entitlement 
to service connection for residuals of a back injury, 
residuals of a left shoulder injury, and residuals of a 
bilateral knee injury, are not yet ready for appellate 
disposition.  As noted above, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  Since the veteran's claim 
to reopen was filed after November 9, 2000, the VCAA is 
applicable.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A).  This 
assistance includes scheduling a VA examination and obtaining 
a medical opinion when such an opinion is necessary to make a 
decision on the claim.  

In a July 2001 letter, the RO explained what general evidence 
was required to support the veteran's claims for service 
connection.  However, the RO has not referenced the specific 
information and evidence necessary to substantiate each claim 
for VA benefits and what specific evidence, if any, the 
claimant is expected to obtain and submit, and which evidence 
will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) 
(West 2002).  Such notice has been deemed mandatory by the 
Court of Appeals for Veterans Claims (Court).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, in conjunction with his videoconference hearing 
before the undersigned Veterans Law Judge in April 2003, the 
veteran submitted additional release forms to obtain private 
medical evidence from the hospital that provided care for the 
veteran and his fellow serviceman after the alleged car 
accident.  An attempt to obtain these records must be made.  
Finally, the veteran should be provided with a VA examination 
to ascertain the etiology of his current disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  The RO should attempt to obtain 
records from Georgetown Hospital that 
pertain to treatment provided in 1959 to 
the veteran and the friend that provided 
testimony at his videoconference hearing.  
Any records received should be associated 
with the claims folder.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the etiology of any currently 
diagnosed disabilities of the low back, 
left shoulder, and knees.  The claims 
folder should be made available to the 
examiner.  After a thorough examination 
and a review of the claims file, the 
examiner should indicate for the record 
whether it is at least as likely as not 
any currently diagnosed low back, left 
shoulder or bilateral knee disabilities 
began during his active military service 
or are otherwise related to his military 
service, including any injuries that may 
have been sustained in the alleged 
automobile accident; or whether the 
disability(ies) is/are due to an 
intercurrent injury.  The examiner should 
provide a thorough explanation for the 
opinions provided.

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claims 
for entitlement to service connection for 
residuals of a low back injury, residuals 
of a left shoulder injury, and residuals 
of a bilateral knee injury.  If any of 
the determinations remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



